Citation Nr: 1738564	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for the residuals of traumatic brain injury (TBI).

3.  Entitlement to an increased evaluation for the residuals of hepatitis with depression and fatigue, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders.


REPRESENTATION

Veteran represented by:	Shannon Brewer, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977, and May 1987 to July 1995. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating actions of July 2010 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The issues of entitlement to service connection for sleep apnea, increased rating for hepatitis C, and TDIU are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The service medical treatment records do not show that the Veteran suffered from a traumatic brain injury while he was on active duty.  

2.  Although the Veteran claims that he now suffers from the residuals of a traumatic brain injury, the medical evidence of record does not confirm or corroborate his assertions.  

3.  In a September 2003 rating action, the agency of original jurisdiction denied service connection for sleep apnea.  The RO notified the Veteran of that action but he did not appeal that determination, and, as such, that determination became final. 

4.  The evidence received since September 2003 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the Veteran's claim for entitlement to service connection for sleep apnea. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the residuals of a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The September 2003 rating decision denying entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2016); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  Since the September 2003 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain. VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims, hereinafter the Court, observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).

Initially, the Board's notes that the appellant was provided with a duty to assist type letter and then provided additional information by the agency of original jurisdiction after the Board remanded his claim.  The appellant has been informed of the VA's duty to notify and assist the appellant.  The Board concludes that VA's duties to notify and assist the appellant under the VCAA have been satisfied.

Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the appellant's service medical records and all available, identified, and requested service and post-service medical records.  The Board also notes that in full compliance with the Board's Remand instructions VA obtained an opinion concerning whether the appellant was suffering from TBI and, if so, the etiology of such a disorder.  That opinion has been included in the claims folder for review.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

In February 2015, the appellant underwent a VA Compensation and Pension Examination and said examination was accomplished by a medical doctor.  Said examiner reviewed the appellant's medical history, his service treatment records, and his available post service medical records.  The physician also examined the Veteran.  Upon completion of that review, the physician rendered an opinion consistent with the evidence of record.  Therefore, the Board concludes that the VA opinion and file review were both adequate for adjudication purposes and substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

During the course of the appeal, the RO and the AOJ offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  Also, the Board notes that the appellant, through his accredited representative, has submitted documents and arguments in conjunction with his claim for benefits. 

In summary, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence that could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

B.  Laws and Regulations - Service Connection

The appellant contends that he now suffers from a traumatic brain injury that he avers occurred while he was on active duty.  He has insinuated that he experienced said TBI after he was involved in a motor vehicle accident (MVA).  He has maintained that since that MVA, he has experienced miscellaneous residuals that he believes should be service-connected.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2016).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b)(2016).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2016). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2006) and (2016).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Initially, the Board acknowledges that the appellant is competent to give testimony (oral or written) about what he has experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he/she is competent to report his/her that he has had neck pain and discomfort since service but, as a layman, however, he/she is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2016).  Therefore, his/her opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2016).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).??

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. ??

C.  Facts and Discussion

The Veteran has come before the VA asking that service connection be granted for the residuals of a traumatic brain injury (TBI) (not to include headaches).  He has asserted that he suffered an injury to the brain when he was involved in an MVA while on active duty.  A further review of the appellant's service medical treatment records do confirm that he was involved in an MVA while on active duty.  The injury occurred in 1987.  Another motor vehicle rollover incident happened in 1990.  Those same service medical records do not show that the appellant lost consciousness as a result of either vehicle incident.  They do not show a physical injury to the brain and they are negative for any complaints that would suggest that immediately following the accident that he suffered a traumatic brain injury.  

Also in the service medical records are reports that the appellant was stationed in Tel Aviv, Israel, in 1991.  While there, he was close to an area that was the subject of a scud missile attack.  However, when the missile fell to the ground, he was in a protected courtyard and was protected from the concussive effect of the missile.  

After the Veteran left service, the Veteran was assaulted in his home.  This occurred in June 2006.  Per the post-service records, the Veteran was struck in the back of the head and suffered a laceration of the scalp.  He also experienced a fracture of the skull.  Two years after the attack, he was provisionally diagnosed as suffering from post concussive syndrome.  However, as noted, this was a provisional diagnosis with the examiner indicating that it was unclear whether the Veteran's memory difficulties and attention deficits were due to being struck on the head or if they were due to his alcoholism and sleep disturbances.  

The record further shows that the Veteran underwent an MRI study of the brain in August 2008.  The results of that examination were "normal".  

As reported, the Veteran underwent a VA Compensation and Pension Examination in February 2015.  Upon completion of the examination, the doctor wrote that the Veteran was not suffering from the residuals of a traumatic brain injury.  She also wrote that the Veteran did not have symptoms or manifestations (mental, psychological, or neurological) attributable to a traumatic brain injury.  That is, the examiner did not find neurological, physical, or mental symptoms or manifestations that would suggest or insinuate or confirm that the appellant suffered a TBI while on active duty and that he was suffering from the residuals of such an injury.

A review of the file further reveals that the Veteran did not receive treatment for a TBI or the residuals thereof immediately following service or within one year of his discharge.  Accordingly, he is not afforded the presumptions set forth under 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The remaining post-service medical records do not contain any medical opinions or hypotheses that suggest or insinuate that the Veteran suffered a traumatic brain injury in service and that he now suffered from the manifestations of such an injury. 

In this instance, the most probative evidence of record is the VA doctor's opinion dated in February 2015.  The appellant has not submitted any medical evidence that would tend to refute or contradict the detailed VA opinion.  In that instance, there was a review of the complete claims folder including the statements provided by the appellant.  In providing that opinion, the medical doctor was not equivocal, vague, or ambiguous with his opinion that the appellant was not suffering from the residuals of a TBI related to or caused by his military service.  The examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well-reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medial opinion include the thoroughness and detail of the opinion).

The Board does not doubt of the Veteran's sincere belief that he now suffers from TBI residuals that he believes was caused by or the result of service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The statements provided by the appellant and endorsed by his representative are all an exercise of medical judgment which these individuals are not competent to offer.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the purported disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient.  

Moreover, with respect to the statements provided by the appellant, these hypotheses are the only opinions addressing whether the appellant now suffers from disabilities that were due to or caused by or the result of an in-service TBI.  Yet, the statements have been generalized.  The Board finds that the generalized statements are too vague in nature to provide the necessary evidence to show that the appellant now has the purported condition that resulted from his military service and any incident that may have occurred therein.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). ??

In determining whether evidence is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  Based upon a comprehensive review of the evidence, the Board finds the statements provided by the appellant and the representative are found to have no probative value. ??

Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

Hence, the Board finds that service connection for the residuals of a TBI is not warranted because the weight of the most probative evidence of record is against such a finding.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.??

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

II.  New and Material Evidence

The Veteran contends that his sleep apnea was caused by or the result of his military service.  The Veteran seeks to reopen his previously denied claim.  To support his claim, he has submitted written documents, along with treatment records. 

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2016); 38 C.F.R. § 3.156(a) (2016).  In light of the Board's action in reopening the claim, a discussion of VA's duty to notify or assist the Veteran is not required at this time.  

B.  Laws, Regulations, and Discussion

A claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 (West 2016).  It is specifically noted that nothing in the VCAA shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2016).  As will be detailed below, the Veteran's claim involving entitlement to service connection for sleep apnea has been previously denied.  

As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

An unappealed September 2003 rating decision denied service connection for sleep apnea.  The RO concluded that since the service medical treatment records did not show treatment for or a diagnosis of sleep apnea, benefits could not be granted for the benefits sought.  The Veteran was notified of the decision and of his appellate rights, but did not perfect his appeal, and new and material evidence was not submitted within one year of that action.  That decision is now final.  The evidence on file at the time of the September 2003 rating action included the service medical treatment records along with eight years of post-service records. 

The evidence received since the September 2003 rating decision includes statements provided by the Veteran, buddy statements, and medical records.  These records suggest that the Veteran may have suffered from sleep apnea following his discharge from service and has continued to suffer from it since that time. 

As such, the Board finds that the Veteran's written statements, the buddy statements, and the medical records are new, in the sense that they were not previously of record.  Moreover, assuming their credibility for the sole purpose of determining whether the claim should be reopened, the Board finds the statements are also material.  The Veteran's statements concerning chronicity indicate that the symptom from the disorder began in service and continued since that time.  Again, for the purpose of reopening a claim, the credibility of the Veteran's statements is presumed.  Additionally, the "new" treatment records do indicate that the Veteran has received treatment for this disorder.  As new and material evidence therefore has been submitted, the claim is reopened. 

ORDER

Entitlement to service connection for the residuals of a traumatic brain injury is denied.   

New and material evidence having been received to reopen the claim for entitlement to service connection for sleep apnea; the appeal is granted to this extent only.


REMAND

As previously indicated above, the Board has reopened the Veteran's claim of entitlement to service connection for sleep apnea.  VA has a duty to develop the Veteran's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2016).  The record reflects that a VA examiner has not commented on the assertions made by the Veteran and his private attorney; i.e., that he now has a disability that is the result or may be the result of his military service.  

A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder and especially those records that have been obtained/submitted since July 2010) and the assertions made by the appellant so that the disability evaluation will be a fully informed one should be accomplished.  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the Veteran before the Board issues a determination on the merits of his claim.  

As reported above, the Veteran has come before the Board asking that his service-connected hepatitis disorder be assigned a higher disability evaluation.  It has been contended that the most recent VA examination did not adequately reflect the severity of the Veteran's disorder and that the examination report did not discuss the possibly-related liver dysfunction.  As such, the claim is also returned so that another examination with respect to this disorder may be accomplished.  

Lastly, the Veteran has averred that as a result of all of his service-connected disorders, he can no longer work.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the service member is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  See also, Rice v. Shinseki, 22 Vet. App. 447 (2009).

Upon further review of the Veteran's claims file and his (and his attorney's) most recent written statement to the VA, it is the conclusion of the Board that it must obtain additional vocational and employment information and analysis prior to the issuance of a decision on the claim involving a TDIU.  

Importantly, the Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of this claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

1.  Obtain any outstanding, relevant medical and vocational evidence.

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has sleep apnea.  The claims folder and a copy of this remand are to be made available to the appropriate examiner to review prior to the review.  The examiner should review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The appropriate examiner is asked to identify whether the Veteran now suffers from sleep apnea.  

The examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) related to or caused by the Veteran's military service.  

The examiner is also asked to opine whether the claimed sleep apnea is caused or aggravated by his service-connected hepatitis C.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions. 

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  The AOJ should afford the Veteran an appropriate VA examination to determine the current nature and severity of his hepatitis residuals.  If possible, schedule the Veteran for the requested examination with an examiner who has not previously examined him.  

The examiner should comment on the severity of the disorder and whether the disorder has produced additional manifestations and symptoms.  The examiner note whether the Veteran now suffers from fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant pain, or whether the disorder has caused cirrhosis of the liver (as claimed by the Veteran).  

The claims folder should be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  A comprehensive clinical history should be obtained.  The examination report should include discussions of the Veteran's documented medical history and assertions.  Again, it is requested that the examiner identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected disability.

4.  Following any additional development, the AOJ should readjudicate the claims-including the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The purpose of the examinations requested is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2016) failure to cooperate by attending the requested VA examinations may result in adverse determinations.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


